Citation Nr: 0217206	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  95-41 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active air service from January 1968 to 
March 1972, including service in Thailand from August 1970 
to August 1971.  

This matter originally came to the Board of Veterans' 
Appeals (Board) from a November 1993 decision of the 
Department of Veterans Affairs (VA) Cheyenne Regional Office 
(RO) which denied the claim of entitlement to service 
connection for PTSD.  In January 1995, the veteran testified 
at a hearing at the RO.  In February 1997, the Board 
remanded this matter for additional development of the 
evidence.  

On August 13, 1998, the Board issued a decision denying 
service connection for PTSD.  The veteran duly appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In July 2001, the Court issued an order 
remanding the matter to the Board for readjudication in 
light of enactment of the Veterans Claims Assistance Act of 
2000 (Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)) 
(VCAA).  


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD 
which relates it to his claimed in-service stressors.

2.  The veteran did not engage in combat with the enemy, and 
his claimed in-stressors are not related to combat.  

3.  There is no credible supporting evidence that the 
claimed in-service stressors actually occurred.

4.  The current diagnosis of PTSD is based on 
unsubstantiated reports of stressors as provided by the 
veteran.

CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by his 
active air service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth above, there has been a change in the law 
during the pendency of this appeal with enactment of VCAA.  
In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  Despite the contentions of the veteran's attorney, 
therefore, a remand of this matter is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

In its August 1998 decision, the Board described in detail 
how VA had fulfilled its duties to assist and notify the 
veteran under the legislation preceding the enactment of 
VCAA.  That discussion is incorporated by reference.  

Under the more liberal VCAA, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.159(b)(2) (2002).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application, nor does the veteran so 
contend.

Second, VA has a duty under VCAA to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the veteran's 
claim of service connection for PTSD has been denied on the 
basis that the record contains no credible supporting 
evidence that his claimed in-service stressors actually 
occurred.  In that regard, VA has repeatedly and clearly 
notified the veteran that it is his responsibility to 
provide specific information regarding his claimed 
stressors.  

As set forth in more detail below, the veteran contends that 
he was exposed to several stressful events in service, 
including witnessing a lifeless body of a pilot being pulled 
from the cockpit of a plane that had been damaged in battle, 
seeing people who had lost limbs during the war, and being 
assigned to a covert group that was responsible for 
conducting illegal activities, including drug smuggling.  He 
also states that the most stressful event occurred when he 
was traveling on a military flight from Udorn to Bangkok 
next to a coffin containing the body of a comrade, Sergeant 
[redacted], who had been murdered as a result of his knowledge of 
the covert group's operations.  He maintains that he was 
threatened with a similar fate if he talked about the 
group's activities, and contends that he now has PTSD as a 
result of these stressful events.

With respect to verification of the veteran's claimed 
stressors, it is noted that the record contains a December 
1996 report from the Environmental Support Group (ESG) 
indicating that a Staff Sergeant [redacted] from the 432d Support 
Squadron (the unit to which the veteran was assigned in 
Thailand) died as a result of a cerebrovascular accident in 
January 1971.  (The report of casualty indicates the cause of 
death was determined per autopsy.)  Regarding the veteran's 
other claimed stressors, by February 1997 letter, the RO 
contacted him and asked him to provide specifics regarding 
these stressors.  He was notified that the general 
information he had provided thus far could not be verified by 
ESG; rather, he needed to provide more specific names, dates, 
places, and unit of assignments regarding his other claimed 
stressors (such as witnessing a dead pilot being pulled from 
an aircraft, seeing wounded and dead soldiers, etc).  He was 
also provided the opportunity to submit information regarding 
any additional stressors.  

In a March 4, 1997 response, the veteran provided none of the 
information requested by the RO.  Rather, he asked the RO to 
obtain general information from ESG, such as all aircraft 
sorties departing from Udorn Air Force Base (AFB) which 
occurred during his tour of duty (including details of the 
aircraft, departure times, missions, and flight plans), all 
aircraft barrier engagements, all aircraft destroyed in 
combat missions that originated in Udorn, a hospital census 
at Udorn for the period of his tour of duty, and all casualty 
reports and amputations during that period at Udorn.  

In a March 13, 1997 letter, the RO again requested specific 
information regarding the veteran's claimed stressors.  He 
was notified that if he wished to obtain "historical data 
only" regarding Udorn AFB, he could contact the ESG on his 
own.  (The RO provided the veteran with ESG's address for 
this purpose.)  In an April 29, 1997 letter, the veteran 
again requested that the RO contact ESG on his behalf to 
obtain the historical information he requested previously.  
In a May 5, 1997 letter to the veteran, the RO for the third 
time requested specific stressor information from the veteran 
and further notified him that it was his responsibility to 
provide such information.  Specifically, the RO indicated 
that it was his responsibility to furnish a specific stressor 
incident, not the VA's; that then VA would to attempt to 
verify any and all stressors that have been adequately 
submitted.  (The letter went on to say that VA has no duty to 
assist in providing him a list of everything that ever 
happened at your base for your use in selecting "a 
stressor.")  

By letter dated later that month, the veteran responded that 
he was offended by the RO's letter and requested removal of 
the Adjudication Officer; however, he did not submit the 
specific information requested by the RO.  In a May 1997 
response, the RO assured the veteran that he would be 
assisted in every way consistent with the long standing 
tradition of the VA to help claimants in the development of 
their claims.  However, in the adjudication of claims for 
PTSD, it is the responsibility of the claimant to describe 
the "stressing incident" in sufficient detail that it may be 
verified by VA.  He was also informed on that occasion that 
VA was not well equipped to function as a conduit for 
collateral information requests to the ESG.  He was again 
invited to provide as much detail as possible regarding the 
in-service incidents he claimed as stressor(s), and that 
greater specificity will increase the chances that the ESG 
will be able "to verify incidents that you cite."  

A review of the claims folder indicates that the veteran 
never provided the specific information requested by the RO.  
Rather, he continued to request specific information from the 
RO regarding Udorn AFB.  For example, in November 1997, he 
requested that the RO provide him with the names of all Air 
Force personnel assigned to his supply squadron at Udorn AFB.  
In a December 1997 letter, the RO notified the veteran that 
they did not have the information he requested; however, they 
indicated that if he provided them with the name of a person 
with direct knowledge of a stressful event, they would 
contact that person.  In December 1997, the veteran provided 
the names of two individuals, both of whom the RO contacted.  
One individual submitted a statement to the effect that he 
was on the flight with Sergeant [redacted]'s coffin, but was unable 
to provide additional verification of the veteran's claimed 
stressors.  Most recently, in June 2002, the veteran 
indicated that an individual whose name he does not remember 
had discussed Sergeant [redacted]'s death with him.  He could only 
remember that such individual had orders to leave Thailand in 
January 1971.  In summary, despite repeated notification, the 
veteran has failed to submit specific information regarding 
his claimed stressors with which to verify those incidents.

Third, the VCAA provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  In this case, the veteran's service 
department medical records are on file to the extent they are 
available, as are post-service treatment records submitted or 
identified by the veteran.  38 U.S.C.A. § 5103A(b), (c) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2002).  There is no 
indication that other Federal department or private records 
exist that should be requested.  38 U.S.C.A. § 5103A(c)(3) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(2) (2002).

With respect to assisting the veteran by attempting to verify 
his claimed stressors, the Board notes that this matter was 
remanded in February 1997 for additional development of the 
evidence, including an attempt at verification of the 
veteran's claimed stressors.  A review of the record shows 
that the RO has complied with these remand instructions to 
the extent practicable.  As noted above, the veteran has 
steadfastly refused to provide VA with specific information 
regarding his claimed stressors, despite being notified 
repeatedly that it is his responsibility to provide this 
information to VA and that verification is not possible 
without such specific information.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002) (regarding the duty to notify of inability to obtain 
records).  Rather, he continues to request that VA provide 
him with nonspecific historical data, despite being advised 
that it is his responsibility to obtain such information on 
his own.  

The Court has held that the duty to assist does not require 
the VA to go on endless "fishing expeditions" in order to 
find evidence which might possibly support a claim while the 
claimant waits in a passive role.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The Board is of the opinion that 
such a holding applies even under VCAA.  In this case, the 
incidents described by the veteran are unverifiable based on 
the information he has provided thus far.  He has been 
repeatedly notified of this fact, but has failed to provide 
more specific information.  Thus, submission of the stressors 
he has generally described to ESG (witnessing wounded 
soldiers, etc.) would only serve to delay a decision on this 
matter and consume valuable and limited resources needed to 
assist veterans; it would not result in the addition of 
relevant information to the record on appeal.  Likewise, it 
is highly improbable that the submission of his reports of 
illegal drug smuggling and murder (to ESG or any other 
official source) would result in verification of the claimed 
stressors.  

The Board is cognizant of the Court's holding in Stegall v. 
West, 11 Vet. App. 268 (1998), that a remand by the Board 
confers on the veteran a right to compliance with the remand 
orders and imposes on VA a concomitant duty to ensure 
compliance.  However, as indicated above, the Board concludes 
that, as the veteran has demonstrated repeatedly his 
steadfast unwillingness to cooperate with repeated requests 
for specifics concerning his alleged in-service stressor 
experience, another remand of this matter for more specific 
information and submission of claimed stressors to ESG would 
be futile and serve no useful purpose.  The Board also notes 
that the record is otherwise devoid of any indication that 
there are other relevant records available which might 
provide assistance in reaching a decision on his claim of 
service connection for PTSD or that there are other possible 
sources for verification of his stressors.  

VA's duty to assist claimants also includes obtaining a 
medical opinion if it is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in May 1997 by two VA psychologists and in 
August 1997 by two VA psychiatrists.  The reports of these 
examinations are quite extensive, provide the pertinent 
information requested by the Board in its February 1997 
remand, and otherwise contain sufficient information 
necessary for an equitable resolution of the veteran's 
appeal.  

In view of the foregoing, the Board finds that a remand to 
the RO is not necessary and that the veteran will not be 
prejudiced by the Board's consideration of his appeal at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court held that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  In this case, the veteran's PTSD claim has been 
adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  

The Board has considered the arguments of the veteran's 
attorney to the effect that because the RO did not consider 
the veteran's claim under the VCAA, he will be prejudiced by 
the Board's consideration of his appeal at this time.  
Pursuant to 38 U.S.C.A. § 7104(a), all questions of law or 
fact that affect the provision of benefits by the Secretary 
to veterans or their dependents or survivors shall be 
subject to one review on appeal to the Secretary.  The 
authority to make final decisions on behalf of the Secretary 
on such appeals is assigned to the Board.  See 38 U.S.C.A. 
§§ 511(a) and 7104(a); 38 C.F.R. § 20.101.  Once a claim has 
been appealed to the Board, the Board has jurisdiction to 
resolve all "questions of law or fact" that affect the 
claim.  Accordingly, the Board has the statutory authority 
to address the procedural question of whether there has been 
VCAA compliance in this case.  See also 67 Fed. Reg. 3,099, 
3,102 (Jan. 23, 2002) (rejecting the argument that the Board 
has no jurisdiction to implement VCAA).  That question is 
merely a "subissue" of the claim on appeal to the Board.  
Cf. VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) ("Although 
statutes and regulations establish the [Board] as an 
appellate body, nonetheless, when an appeal is certified to 
the Board, the Board is required to conduct a de novo review 
of the agency of original jurisdiction's benefit decision.  
Hence, the Board may consider arguments, subissues, 
statutes, regulations, or Court of Veterans Appeals analyses 
which have not been considered by the agency of original 
jurisdiction, if the claimant will not be prejudiced by its 
actions.")

In this case, although the RO did not consider the veteran's 
claim subsequent to the enactment of VCAA, such fact does 
not necessarily result in prejudice to the veteran.  As set 
forth above, as VA has fulfilled the duty to assist and 
notify under VCAA, the change in law has no material effect 
on adjudication of his claim.  Moreover, the veteran's 
attorney has been accorded ample opportunity to present 
evidence and argument in support of the veteran's claim, 
including compliance with VCAA.  His attorney has in fact 
presented lengthy written arguments, including arguments 
demonstrating his familiarity with VCAA, which have been 
reviewed and considered by the Board.

I.  Factual Background

The veteran's January 1968 military enlistment medical 
examination report is negative for complaints or findings of 
a psychiatric disorder.  He denied a history of depression, 
nervous trouble, nightmares, or excessive worry.  A review 
of the in-service medical records shows that in June 1969, 
he complained of pain in his chest; the impression was 
functional chest complaints.  The following month, he and 
his wife sought treatment for marriage counseling.  In 
January 1971, the examiner noted that the veteran had 
serious marital problems and associated severe anxiety and 
somatic complaints.  Librium was prescribed.  In May 1971, 
he was seen for stomach complaints.  He was described as 
very tense and nervous.  The impression was psychogenic 
gastrointestinal distress.  Valium was prescribed.  The 
remaining service medical records are negative for pertinent 
complaints or abnormalities.  There is no separation medical 
examination report of record.

The veteran's service personnel records show that his 
military occupational specialty was Inventory Management 
Specialist and he served in Udorn, Thailand with the 432nd 
Supply Squadron.  He was granted a secret security clearance 
in April 1969.  His awards and decorations include the 
National Defense Service Medal, the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal, but no combat 
decorations.  

VA outpatient treatment records show that in June 1992, the 
veteran sought treatment for anger and dysphoria.  Prozac 
was prescribed and subsequent treatment records show that he 
improved on medication.  The assessment in July 1992 was 
marital discord with potential secondary dysthymia and 
chronic impulse control dysfunction.  In August 1992, it was 
noted that he had been under treatment for dysthymia with 
Prozac.  The examiner noted, however, that "after collecting 
more data it is apparent that this [patient] may be a PTSD 
from overseas duty patient."  As such, the veteran was 
referred to the Post-Combat Trauma Program (PCT) for 
treatment.  On evaluation there in September 1992, the 
veteran reported being stationed in Thailand with additional 
temporary duty (TDY) to Vietnam.  He also stated that he had 
been involved with an operation in Laos, although it was 
noted that he was "very hesitant about talking about his 
experiences."  The provisional diagnosis was dysthymia and 
PTSD.  In September 1992, PTSD with dysthymia was diagnosed.  
The examiner noted that "PTSD is shown by holding/sitting 
with a close friend dying of battle wounds; recurrent 
intrusive thoughts of the trauma; efforts to avoid thoughts 
or feelings associated with the trauma' restricted affect; 
and psychogenic amnesia; difficulty falling/staying asleep 
and outbursts of anger."  In October 1992, the veteran 
reported intrusive thoughts about several civilians.  
Thereafter, outpatient treatment records show that he 
continued to receive treatment and education for PTSD 
through December 1992.

In December 1992, the veteran filed a claim of service 
connection for PTSD, indicating that that he had had it 
since August 1970.  In a July 1993 statement, the veteran 
detailed the stressful events he experienced in service.  
Specifically, he indicated that he had been stationed at 
Udorn, Thailand, and had witnessed "human beings attempting 
to recuperate from a war that had taken parts of their 
bodies."  In addition, he stated that on one occasion while 
he was on a flight from Udorn to Bangkok, he sat next to a 
coffin containing the body "of a person that I know and 
worked."  Finally, he indicated that "one of the most 
troubling events for me was when I came home on leave in 
January 1971 I saw and heard then Secretary of Defense, 
Melvin Laird, lie to the American public saying that the 
U.S. was not involved in the major push from Vietnam . . . "

On May 1993 VA psychiatric examination, the veteran reported 
that he had been involved in covert activities with the CIA 
while in service, although he was unwilling to discuss them 
with the examiner.  He also reported that he had seen many 
wounded soldiers, including a pilot who had been killed.  He 
reported that he had had no previous psychiatric treatment, 
except for four incidents of marital counseling.  In fact, 
he indicated that he had "never fessed up to having a 
problem" until June 1992, when he was having difficulty with 
his sixth marriage.  He described long-standing symptoms of 
excessive anger and rage.  He also reported some difficulty 
with sleep, particularly around times of divorce or when 
things were troubling him.  He indicated that he had 
episodes of decreased appetite which reminded him of anxiety 
he experienced while he was in Cambodia.  He indicated that 
on one occasion while in Cambodia, he lost approximately 20 
pounds.  The examiner concluded that the veteran presented 
with clear symptoms of a dysthymic disorder of fairly long 
standing.  He also noted that the veteran was quite 
unwilling to talk about specific potential covert activities 
stressors and, as such, he had "no way of confirming or 
denying their presence although the type of stressors that 
he mentions and is willing to talk about are generally less 
than those which typically would lead to a PTSD condition.  
Based on the fact that I cannot document any stressors at 
this point I would have difficulty assigning his symptoms to 
a PTSD condition.  What is present is the dysthymic 
disorder, what might be labeled a mixed personality disorder 
with explosive, rebellious and passive-aggressive features."  
The diagnoses included dysthymic disorder and mixed 
personality disorder.

Additional VA outpatient treatment records from January 1993 
to September 1994 show continued treatment for PTSD and 
anger management on a regular basis.  In April 1994, the 
examiner noted that the veteran was still resistant about 
discussing his military experiences.  

In January 1995, the veteran testified at a hearing at the 
RO.  He indicated that his wife had filed for divorce 
approximately three weeks before he was supposed to go 
overseas.  He stated that he contacted his superiors and 
asked not to be sent to Southeast Asia in light of his 
marital problems, but was told that was not a sufficient 
reason for terminating an assignment.  He then asked for a 
more challenging assignment in order to keep his mind off 
his troubles at home.  As such, he was assigned to "a group 
that was responsible for conducting illegal unauthorized 
activities," such as drug smuggling.  Once he learned the 
mission of the group, he indicated that he chose not to 
participate in illegal activities.  He stated that he found 
this experience stressful.  In addition, he indicated that 
on one occasion he flew on a flight with a coffin containing 
the body of a service comrade who "talked too much."  

At his hearing, the veteran submitted several documents, 
including a May 1993 VA outpatient treatment record showing 
treatment for PTSD, and an August 1990 Declaration from a 
Deputy Administrative Assistant to the Secretary of the Air 
Force indicating that in January 1989 a determination was 
made that the veteran did not meet the requirements for the 
necessary security clearance to enable him to work on a 
contract with Boeing.

In a December 1996 letter, ESG indicated that Staff Sergeant 
[redacted] had been assigned to the veteran's squadron at Udorn 
and had been nominated for the Air Force Commendation Medal.  
A copy of a report of casualty was enclosed indicating that 
on January 11, 1971, Sergeant [redacted] died as a result of a 
cerebrovascular accident.  The ESG indicated that they were 
unable to provide information concerning the disposition of 
Sergeant [redacted]'s body as flight manifests had been destroyed 
many years prior.  The ESG also enclosed historical data 
records from the 432nd Supply Squadron in Udorn, Thailand, 
describing their mission as "Responsible for the operation 
of Base Supply and Base Fuels and to insure that Base and 
Wing Operation Functions are provided with the necessary 
spares and equipment and fuel required for Mission 
Accomplishment."

In a January 1997 VA outpatient treatment record styled 
"Diagnostic and Treatment Summary," it was noted that the 
veteran had previously been very guarded about discussing 
his military experiences, and had previously reported 
seeing/sitting with a close friend who died of battle 
wounds.  However, it was noted that today he had "become 
more disclosing" and clarified that the close friend, 
Sergeant [redacted], had died of a cerebrovascular accident on or 
about 11 January 1971 in Thailand.  The veteran stated that 
the individual's remains were transported via C-130 aircraft 
from Thailand.  He reported that he had been on the same 
aircraft with the coffin and that this has "never left his 
mind or his dreams over the past 26 years."  It was also 
noted that he had reported that he worked in supply while 
stationed in Thailand and that he was aware of the 
transportation, both overt and covert, of illicit drugs by 
military aircraft via boxed cargo.  He also reported that he 
had personally been involved in covert CIA activities, but 
refused to provide specifics other than stating that he was 
told by another individual that he could end up like 
Sergeant [redacted].  (The veteran explained that he and Sergeant 
[redacted] had discovered much of the covert activities and that 
he felt some responsibility for his death.).  The diagnoses 
included PTSD, dysthymia, and mixed personality disorder 
with irritable, rebellious, and explosive features.  

In May 1997, the veteran underwent VA psychiatric 
examination by the Chief of Psychology at the VA Outpatient 
Clinic in Cheyenne.  On examination, the veteran confirmed 
that he did not serve in combat and explained that earlier 
reports of a friend dying in his arms from combat wounds 
were inaccurate.  Instead, he reported that he was stationed 
in Thailand during service where he was exposed to several 
stressful situations including working near a hospital and 
seeing patients suffering from war injuries, witnessing a 
plane crash-land into a barrier and the pilot being pulled 
out lifeless, having to dispose of inventory cards for 
specific planes after they were shot down, severe marital 
problems, and hearing the Secretary of Defense deny U.S. 
involvement in Cambodia "when I knew firsthand that he was 
lying."  The veteran also reported that his main stressor 
was the death of Sergeant [redacted].  He explained the impact of 
Sergeant [redacted]'s death was a traumatic stressor, taking into 
the account the context of the situation.  Specifically, he 
stated that there were CIA covert activities in Cambodia in 
which he refused to participate, and that his superiors 
objected, saying "this wasn't something you walk away from."  
The veteran indicated that he discovered that the packaging 
and shipping process was being used as a means of smuggling 
drugs and pointed this out to Sergeant [redacted].  He indicated 
that Sergeant [redacted] "started looking into it after I told 
him, but he talked too much about what he found out," 
implying that Sergeant [redacted] had been killed because of his 
knowledge of the illegal activities.  The veteran stated he 
felt responsible for Sergeant [redacted]'s death, and also stated 
that as he was returning to the States for emergency leave, 
he coincidentally ended up on the same plane as Sergeant 
[redacted]'s coffin.  He stated that he was approached by 
individuals involved in the smuggling who pointed to the 
coffin and said "you could be next," which he took as a 
death threat.  He also explained that several individuals 
who were involved in the smuggling had been quite successful 
after the war so he was fearful of retribution if he talked 
about it too much.  He indicated that one of the individuals 
later became a powerful businessman with strong connections 
to Boeing, which is why Boeing would not give him a security 
clearance.  

After a review of the claims folder and examination of the 
veteran, the examiner stated "[t]his is a difficult case 
with a wide range of psychiatric symptoms.  Key to how the 
symptoms are grouped into a specific diagnosis is whether 
one accepts the veteran's involvement in covert activities 
and that Sergeant [redacted]'s death was due to murder.  Clearly 
there will be no documentation this and while the events 
sound improbable, at the time it is well documented that the 
military engages in covert activities, especially at times 
of war (i.e., Iran/Contra scandal).  If one accepts that the 
veteran was involved in covert operations, that Sergeant 
[redacted]'s death was intentional, and the veteran subsequently 
received a threat on his life, then most if not all of his 
current symptoms can readily be accounted for with a 
diagnosis of PTSD with the underlying cause being due to a 
life-threatening traumatic experience of receiving a verbal 
death threat and the associated murder of a co-worker in a 
situation in which there was literally 'no place to hide'."  
However, he further indicated that "[i]f one does not accept 
these events as being factual, then I see no other specific 
stressor traumatic enough to induce PTSD (including viewing 
wounded in a hospital setting, seeing a plane crash, riding 
in a plane with the coffin, hearing the secretary of defense 
lie on television).  The veteran's symptoms would have to be 
explained by a combination of psychiatric diagnoses,  with 
no clear source of underlying etiology."  He concluded that 
"[i]n my opinion, viewing the closed coffin of a co-worker 
is not traumatic enough to induce chronic PTSD."  

Later that month, the veteran underwent VA psychiatric 
examination by a second examiner.  On examination, the 
veteran indicated that, while stationed in Thailand, there 
were a number of incidents which occurred that caused his 
PTSD.  The most prominent of these related to his discovery 
of covert CIA drug smuggling operations which he reported to 
Sergeant [redacted], who was later murdered because of this 
knowledge.  He also reported that, while he was on a plane 
with Sergeant [redacted]'s casket, he was told by another airman 
that "he should keep his mouth shut about the irregularities 
going on so that he would not end up like [Sergeant [redacted]]."  
The veteran also reported additional stressors, such as 
witnessing several airplane crashes and assisting in the 
recovery operations on the flight line.  He stated that he 
had to help recover aircraft pieces while others retrieved 
the injured and dead airmen flying in the aircraft that had 
crashed.  He also reported seeing many wounded and dead 
soldiers and hearing the Secretary of Defense lying in 
public interviews.  He refused to "go into the details of 
other upsetting events that he witnessed while he was in 
Southeast Asia, other than to say that he believes that 
those combined with the death of Sergeant [redacted] have left an 
indelible impression upon his psyche and have influenced his 
later life course."  The veteran indicated that he had 
reported these events to a military psychiatrist in service, 
but his service medical records had been "sanitized" and did 
not document the discussion.  After reviewing the claims 
folder and examining the veteran, the examiner diagnosed 
PTSD.  

In a May 1997 addendum, the latter VA examiner indicated 
that he had reviewed his colleague's examination report and 
concurred with his diagnostic impression.  He stated that 
"[b]oth [he] and I agree that if there is verification of 
the stressor which the veteran identifies as the source of 
his [PTSD] claim, then he should be considered as having the 
psychiatric disorder thus labeled.  The veteran, however, 
has presented a stressor that is extremely difficult to 
verify and in the absence of verification of the remaining 
experiences that he describes from his time in Thailand do 
not appear to be sufficient to warrant the diagnosis of 
[PTSD]."

On August 1997 VA psychiatric examination, the veteran 
referred to his claimed stressor regarding Sergeant [redacted], 
and indicated that he felt Sergeant [redacted] "would never have 
become involved in this and died" had he not "done the 
investigation to find out what was going on."  The examiner 
noted that the veteran was not willing to talk about his 
stressor in detail at the examination, although he reviewed 
the claims folder which contained specifics about the 
claimed stressor.  The examiner concluded that the veteran 
seemed to have PTSD.  He indicated that "[m]y sense is that 
the death of [redacted], who was a close friend of the veteran's, 
because of his doing an investigation and informing [redacted] of 
the circumstances, which eventually led to his death, and 
then the plane ride back with the coffin, constitutes a 
stressor" for PTSD.  The diagnoses included PTSD and alcohol 
abuse.

The veteran had another VA psychiatric examination in August 
1997 at which time he emphasized the significance of the 
death of Sergeant [redacted] for the examiner and indicated that 
he was convinced that he was killed due to his knowledge of 
unauthorized criminal activity being conducted by the 
military and/or the CIA.  The veteran indicated that he and 
Sergeant [redacted] had been close friends.  The examiner noted 
that he was in agreement with the prior psychiatrist that 
the death of Sergeant [redacted] was a sufficient stressor for 
PTSD.  He stated that the veteran's reported symptoms of 
nightmares about Sergeant [redacted], his survivor guilt, his 
sleep problems, etc., were all typical symptoms of PTSD.  

By November 1997 letter, the veteran's VA PCT counselor 
indicated that "[t]his letter is to clarify a progress note 
on [the veteran] from his initial visit with this counselor.  
It was mistakenly noted that [he] sat with a friend dying 
from battle wounds.  This mistaken notation was not caught 
by this counselor prior to signing the progress noted and 
[the veteran] never made a statement to this effect.  [He] 
reports that this progress [note] has been referred to 
several times in his rating decisions.  [His] stressor is 
related to flying out of Thailand aboard a C-130 and the 
coffin of a Sergeant [redacted] being on the same aircraft, in the 
immediate area of where the veteran was seated.  Never has 
[the veteran] tried to pass himself off as a Vietnam In-
Country veteran.  Once again, this not[e] is erroneous and 
will be corrected to fix this inaccuracy."

In a January 1998 statement, a former Air Force major 
indicated that in January 1971 he was a passenger on a C-130 
aircraft which flew from Udorn, Thailand, to the United 
States.  He indicated that a wooden coffin was on the 
aircraft, as well as the veteran.  

In a March 1998 statement, a former Air Force Sergeant 
indicated that to the best of his memory, on January 13th he 
flew on a C-130 from Udorn AFB.  He stated that he was aware 
that there was a coffin on the aircraft, although he was 
unaware who was in it.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Where a veteran served continuously for 
90 days or more and a psychosis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2002).

Here, the Board notes that during the pendency of this 
appeal, certain provisions of 38 C.F.R. § 3.304(f) were 
amended.  For purposes of entitlement to service connection 
for PTSD in this case, the regulation is largely unchanged, 
except that, prior to March 7, 1997, the regulation required 
that the medical evidence establish "a clear diagnosis of 
the condition."  The Board finds that the changes to the 
cited regulation do not affect the ultimate disposition of 
this appeal.

The Court has provided additional guidance by setting forth 
the analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 
9 Vet.App. 389, 394-95 (1996); Zarycki v. Brown, 6 Vet.App. 
91 (1993).  

Regarding combat-related service, the Court articulated a 
two-step process of determining whether a veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet.App. 
60 (1993).  First, it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat.  If the determination 
with respect to this step is affirmative, then a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive of the actual 
occurrence and no further development or corroborative 
evidence will be required.  In this case, it is undisputed 
that the veteran did not serve in combat.  See VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  There is no evidence of record that the 
veteran was involved in combat, nor does he so contend.

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-
service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen, supra.  Rather, the record must 
contain service records or other independent credible 
evidence to corroborate the veteran's testimony as to the 
alleged stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

III.  Analysis

As noted previously, the Board acknowledges that the record 
contains medical evidence of a diagnosis of PTSD and of a 
nexus between that disability and the veteran's claimed 
stressor.  The May and August 1997 VA examination reports, 
as well as the VA outpatient treatment records show 
diagnoses of PTSD based on the veteran's claimed stressor 
(namely, that he was involved in or discovered 
covert/illegal operations, that Sergeant [redacted]'s death was 
intentional due to his knowledge of these operations, and 
that the veteran subsequently received a death threat on 
board a plane containing Sergeant [redacted]'s body).  However, as 
the record currently stands, there is no "credible 
supporting evidence from any source" to support his 
assertions with respect to the Sergeant [redacted] stressor or any 
of his other claimed stressors.  

Initially, it is noted that in addition to the stressor 
involving Sergeant [redacted], the veteran has alleged several 
alternative stressors which he claims resulted in PTSD.  
None of these stressors are documented in the service 
medical or personnel records and the details of these 
stressors details have varied over time.  For example, in 
his original July 1993 stressor statement, the veteran 
reported that he had seen "human beings pulled from a 
cockpit of an aircraft that had been battle damaged."  
(Emphasis added.)  On VA psychiatric examination in May 
1997, he reported that he had witnessed the plane crash-land 
into a barrier and the pilot being pulled out lifeless.  At 
another VA psychiatric examination, later that month, he 
reported that he had witnessed several plane crashes and had 
also assisted in recovering the pieces of the airplane.  The 
Board finds that inconsistencies such as these raise 
significant questions regarding the veteran's credibility 
and compel the conclusion that little probative value should 
be assigned to his evidentiary assertions in pursuit of this 
claim.  This conclusion is supported by the fact that he has 
consistently refused to provide details regarding the 
stressors, thereby preventing their verification.  

The veteran has also reported other general stressors such 
as seeing many wounded soldiers and hearing the Secretary of 
Defense lie in public interviews.  Again, however, there is 
absolutely no credible evidence from any source to support 
the veteran's assertions concerning these stressors.  In any 
event, VA examiners have universally rejected these 
stressors as sufficient to give rise to PTSD.  For example, 
on VA examination in May 1993, the examiner concluded that 
"the type of stressors that [the veteran] mentions and is 
willing to talk about [such as seeing many wounded soldiers, 
including a pilot who had been killed] are generally less 
than those which typically would lead to a PTSD condition."  
On VA examination in May 1997, the examiner indicated that 
"I see no other specific stressor traumatic enough to induce 
PTSD (including viewing wounded in a hospital setting, 
seeing a plane crash, riding in a plane with the coffin, 
hearing the Secretary of Defense lie on television)."  In a 
May 1997 addendum, a separate VA examiner agreed with this 
assessment, stating that the general stressors described by 
the veteran "do not appear to be sufficient to warrant the 
diagnosis of [PTSD]."  See Cohen v. Brown, 10 Vet. App. at 
153 (noting that the sufficiency of a stressor is a clinical 
determination for the examining mental health professional). 

The most specific stressor identified by the veteran is the 
stressor regarding Staff Sergeant [redacted].  In essence, the 
veteran claims that he discovered illegal CIA or military 
activities and shared his discovery with Sergeant [redacted] who 
was subsequently murdered because of his knowledge and his 
propensity to "talk too much."  The veteran further states 
that his own life was threatened on board a plane ride back 
to the States, which coincidentally contained Sergeant 
[redacted]'s coffin.  

As set forth above, only certain portions of the veteran's 
claimed stressor have been verified.  His service personnel 
records and the December 1996 letter from ESG show that he 
and Sergeant [redacted] served in the same supply squadron in 
Udorn; they do not confirm that he and the veteran knew each 
other or were friends.  The ESG report also verifies that 
Sergeant [redacted] died in January 1971, although the cause of 
his death is listed as a cerebrovascular accident (per 
autopsy).  A statement from a fellow passenger verifies that 
the veteran was on the same flight as Sergeant [redacted]'s 
coffin.  That is the extent of the verification.

On the other hand, there is nothing of record verifying the 
remaining aspects of the veteran's claimed stressor.  
According to the VA examiners, these are the crucial parts 
of the claimed stressor.  Specifically, there is nothing of 
record that would tend to corroborate his rather sensational 
statements that he participated in covert or overt CIA or 
military activities.  In fact, his service personnel records 
contradict these statements, listing his military 
occupational specialty as inventory management specialist.  
In addition, the Board has reviewed the courses and training 
that he attended in service and finds no indication that he 
received training indicative of participation in such 
activities.  Likewise, his service medical records show no 
verification of his statements.  While they do show that he 
was treated for anxiety in service, his anxiety was 
attributed to his marital difficulties.  The Board has also 
considered his statement that he reported the illegal CIA 
activities to a military psychiatrist in service and that 
his medical records were subsequently "sanitized."  However, 
as set forth above, the Board assigns little probative value 
to the veteran's statements in this respect, as his 
credibility is much in doubt.  

There is also nothing of record to corroborate the veteran's 
statements that covert or overt activities were conducted at 
Udorn AFB during his tour of duty or that he discovered any 
illegal activities there.  The report from ESG merely 
indicates that the mission of his squadron was to provide 
for the operation of Base supply and fuels and to insure 
that Base and Wing operation functions were provided with 
the necessary spare parts, equipment and fuel required for 
accomplishment of the mission.  

In sum, there is no independent credible supporting evidence 
of the veteran's version of his stressor story.  The facts 
in this case are easily distinguishable from those discussed 
in Pentecost v. Principi, 16 Vet. App. 124 (2002).  Here, 
the credible evidence of record indicates that in January 
1971, the veteran rode on a plane from Udorn with the body 
Sergeant [redacted], an individual who had been assigned to his 
supply squadron and who had recently died of natural causes, 
a cerebrovascular accident.  There is simply no evidence of 
record in support of his rather incredible version of events 
sufficient to support the diagnosis of PTSD.  

In fact, the medical evidence of record shows the opposite.  
For example, one VA examiner concluded in May 1997 that, 
only if one accepts that the veteran was involved in covert 
operations, that Sergeant [redacted]'s death was intentional, and 
the veteran subsequently received a threat on his life, is a 
diagnosis of PTSD supportable.  Otherwise, he indicated that 
"[i]f one does not accept these events as being factual, 
then I see no other specific stressor traumatic enough to 
induce PTSD (including viewing wounded in a hospital 
setting, seeing a plane crash, riding in a plane with the 
coffin, hearing the secretary of defense lie on 
television)."  This conclusion was concurred in by another 
VA examiner later in May 1997.  

In short, the Board finds that the veteran's claimed 
stressor (which would support a diagnosis of PTSD, if true) 
is not supported from any contemporaneous document or other 
corroborative source.  Based on the facts in this case, and 
the law and regulations cited above, the veteran's 
uncorroborated statements, alone, do not serve to place the 
evidence in equipoise.  Cartright v. Derwinski, 2 Vet.App. 
24 (1991).

As there is no corroborative evidence to support the 
veteran's statements, and no likelihood of acquiring such 
evidence, the preponderance of evidence is against the claim 
and the benefit-of-the-doubt rule is not for application.  
38 U.S.C. § 5107(b) (West 1991 & Supp. 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


